Citation Nr: 1826823	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-389 79A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include right and left hip bursitis and right and left hip snapping syndrome.

2.  Entitlement to service connection for a bilateral lower extremity disability, to include chronic right and left shin splints and right and left femur compression.

3.  Entitlement to service connection for a right ankle disability, to include right ankle tendonitis.  

4.  Entitlement to service connection for a pelvic disability, to include pelvic compression arthralgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2009 to October 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the RO in Baltimore, Maryland.

In her substantive appeal, the Veteran requested a hearing before a member of the Board, but she failed to report to her scheduled hearing without presenting good cause.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hip disability (to include right and left hip bursitis and right and left hip snapping syndrome), a bilateral lower extremities disability (to include chronic right and left shin splints and right and left femur compression), a right ankle disability (to include right ankle tendonitis), and a pelvic disability (to include pelvic compression arthralgia).

While the Veteran was treated for these conditions in service, her claims were denied after a March 2011 VA examination determined that the Veteran had no current disabilities.  However, the Board finds that because of developments since that examination, a remand is required.  

Since the March 2011 exam, the Veteran has repeatedly disputed the finding of the VA examiner, noting that she continues to experience pain in her hips and lower extremities that limits her physical activity.  She has reported that she had to change jobs from a ramp agent to a customer service representative because the prolonged standing and walking, as well as heavy lifting, required by a ramp agent were too physically demanding and were worsening her hip and leg conditions.  In support of her claim, the Veteran submitted lay statements from two coworkers, who reported that although the Veteran is a dedicated employee who works hard, she frequently had to use sick leave because of her injuries and eventually requested a transfer to another position.  Thus, it is possible that the Veteran's claimed conditions were not resolved, as the VA examiner concluded, but simply in a period of remission.  On remand, the Veteran should be afforded a new VA examination to address whether the Veteran currently suffers from the claimed disabilities and, if so, whether these conditions are at least as likely as not related to her active service.

Additionally, the Board notes that the United States Court of Appeals for the Federal Circuit recently issued a decision in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), holding that the term "disability" as used in 38 U.S.C. 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  In other words, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  Here, the Veteran has testified that her claimed conditions cause functional impairment, including limitations on standing and walking, and that she had to change her employment because of these functional limitations.  Accordingly, the Board finds that the Veteran's claims should be re-evaluated in light of this recent case.  

It is unclear from the record whether the Veteran has received any treatment from VA relating to her claimed disabilities; however, on remand, the RO should attempt to obtain any VA outpatient treatment records from October 2010 through the present and associate them with the Veteran's claims folder, to include, but not limited to, records from VA medical centers in Winston-Salem, San Diego, and Baltimore.  

Additionally, if the Veteran has received any private medical treatment for her claimed conditions since separation from service, she is asked to identify any private providers with records relevant to her claim and provide signed authorizations to release these records to VA.  If the Veteran provides such authorization, the RO should obtain the identified medical records and associate them with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has received any medical treatment from VA, all VA outpatient treatment records associated with such treatment from October 2010 through the present should be associated with the Veteran's claims folder.

2. If the Veteran identifies any private medical records that are relevant to her claim and provides the appropriate authorization to release those records, the RO should request the identified private medical records and associate them with the Veteran's claims folder.

3. Once this is done, the RO should schedule the Veteran for VA examinations of her bilateral hip disability, bilateral lower extremities disability, right ankle disability, and pelvic disability.  

The examiner should identify all current medical conditions and should note any functional impairment caused by these disabilities, including a full description of the effects of the Veteran's disabilities upon her ordinary activities, if any.

For each identified condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused by or related to the Veteran's active military service, to include the hip, leg, and ankle conditions diagnosed in service.

If the examiner determines that the Veteran has no current disability, he or she is asked to address whether the Veteran's reported pain in her hips and lower extremities reaches the level of functional impairment of earning capacity.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

